        Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 1 of 7


                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT
                                                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                         DOC #:
I.O.B. REALTY, INC., and MR. ISA BRIJA,                                  DATE FILED: 1/13/2021
                                   Plaintiffs,

                 -against-                                                          19 Civ. 2776 (AT)

PATSY’S BRAND, INC., PATSY’S ITALIAN                                                      ORDER
RESTAURANT, INC., and JOHN DOES 1-10,

                        Defendants.
ANALISA TORRES, District Judge:

        Defendants, Patsy’s Brand, Inc. and Patsy’s Italian Restaurant, Inc., (together, “Patsy’s”),

seek to recover attorney’s fees and costs from Plaintiffs, I.O.B. Realty, Inc. and Isa Brija,

pursuant to 15 U.S.C. § 117(a). ECF No. 138. The Court referred the motion to the Honorable

Kevin Nathaniel Fox for a Report and Recommendation (“R&R”). ECF No. 142. On September

13, 2020, Judge Fox issued an R&R recommending that Defendants’ motion be denied. R&R at

32, ECF No. 153. Now before the Court are Defendants’ objections to the R&R. Def. Obj., ECF

No. 154. For the reasons stated below, Defendants’ objections are OVERRULED and the R&R

is ADOPTED.

                                              BACKGROUND 1

        The parties to this action have a highly adversarial history, dating back to 1999. R&R at

24–25; see Def. Obj. at 6–7. This most recent action concerns ownership of the trademark

“PATSY’S” for use on ovens. R&R at 1. On April 29, 2015, Defendants opposed Plaintiffs’

application to register the mark at the United States Patent and Trademark Office Trademark



1
  The Court presumes familiarity with the facts and procedural history as set forth in the R&R, see R&R at 1–3, and
this Court’s April 30, 2020 order, ECF No. 131, but will reiterate some key factual allegations here. Because the
parties have not objected to the R&R’s characterization of the facts, the Court adopts the R&R’s “Procedural
Background” section. See Roberts ex rel. Phillip v. Happiness Is Camping, Inc., No. 10 Civ. 4548, 2012 WL
844331, at *1 (S.D.N.Y. Mar. 13, 2012).
       Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 2 of 7




Trial and Appeal Board (the “TTAB”). Id. at 3; ECF No. 1-8 at 2. On March 28, 2019,

Plaintiffs brought suit for trademark infringement and unfair competition and sought a

declaratory judgment of non-infringement as to the mark “PATSY’S” for use with ovens. R&R

at 1; ECF No. 1. Defendants moved to dismiss for lack of subject matter jurisdiction because

Plaintiffs had not alleged enough facts to create a case or controversy. R&R at 2. This Court

agreed. Id. at 3.

       Defendants now move for an order pursuant to 15 U.S.C.A §1117(a) and Fed. R. Civ. P.

54(d), finding this to be an “exceptional case” under the Lanham Act and awarding Defendants

reasonable attorneys’ fees and costs. R&R at 4. On September 13, 2020, Judge Fox issued an

R&R concluding that Defendants’ motion should be denied. R&R at 32.

                                          DISCUSSION

   I. Standard of Review

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation that have been properly objected to. Id.; Fed. R. Civ. P. 72(b)(3). However,

“when a party makes only conclusory or general objections, or simply reiterates his original

arguments,” the court reviews the report and recommendation strictly for clear error. Wallace v.

Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1 (S.D.N.Y.

June 20, 2014); see also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ. 1064, 2014

WL 2855041, at *1 (S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly aimed at

particular findings in the [report and recommendation] do not trigger de novo review.”). An

order is clearly erroneous if the reviewing court is “left with the definite and firm conviction that



                                                  2
       Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 3 of 7




a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001) (internal

quotation marks and citation omitted).

       In addition, “new arguments and factual assertions cannot properly be raised for the first

time in objections to the report and recommendation, and indeed may not be deemed objections

at all.” Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y.

May 30, 2014). The court may adopt those portions of the report and recommendation to which

no objection is made “as long as no clear error is apparent from the face of the record.” Oquendo

v. Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal

quotation marks and citation omitted).

   II. Defendants’ Objections

       The Lanham Act provides that “[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). Judge Fox recommends that

Defendants’ motion for attorney’s fees be denied because, despite being the prevailing party,

Defendants have not shown that the case was exceptional. R&R at 20, 30. In their objections,

Defendants largely reiterate their original arguments, or misconstrue Judge Fox’s

recommendations. See generally Def. Obj.

           A. Prevailing Party

       “Prevailing party” is consistently defined across federal fee-shifting

statutes. See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Hum. Res., 532

U.S. 598, 603 n.4 (2001). A “prevailing party” in a fee-shifting statute is “one who has

favorably effected a ‘material alteration of the legal relationship of the parties’ by court

order.” Garcia v. Yonkers Sch. Dist., 561 F.3d 97, 102 (2d Cir. 2009) (quoting Buckhannon, 532

U.S. at 604).



                                                  3
        Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 4 of 7




         Judge Fox found that Defendants were the prevailing party because the Court granted

their motion to dismiss Plaintiffs’ complaint for lack of subject matter jurisdiction. R&R at 16–

20. Because Defendants did not object to this finding, Def. Obj. at 1, the Court reviews the

objection for clear error and finds none. Oquendo, 2014 WL 4160222, at *2.

             B. Exceptional Case

         “Exceptional cases” are those that “stand[] out from others with respect to the substantive

strength of a party’s litigating position (considering both the governing law and the facts of the

case) or the unreasonable manner in which the case was litigated.” Octane Fitness, LLC v. ICON

Health & Fitness, Inc., 572 U.S. 545, 554 (2014). The determination of whether a case is

“exceptional” is a “case-by-case exercise of [the district court’s] discretion, considering the

totality of the circumstances.” Id.; 4 Pillar Dynasty LLC v. N.Y. & Co., 933 F.3d 202, 215–16

(2d Cir. 2019) (noting that the definition of “exceptional case” in Octane Fitness applies to

Lanham Act cases).

         Defendants mischaracterize the law in asserting that Plaintiffs should be deterred from

bringing suit “based merely on oppositions filed with the [TTAB].” Def. Obj. at 14. As Judge

Fox correctly recognized, Plaintiffs argued that additional factors existed that could create a

sufficient controversy. 2 R&R at 25–26; Halo Lifestyle LLC v. Halo Farm, Inc., No. 18 Civ.

9459, 2019 WL 1620744, at *3 (S.D.N.Y. Apr. 16, 2019) (“[A]bsent any allegation that Halo

Farm has done more [than file an opposition with TTAB] . . . Halo Lifestyle’s claim of a




2
  To have subject matter jurisdiction over a declaratory judgment of non-infringement of a defendant’s trademark,
the plaintiff must show that the defendant sought or threatened to seek to prohibit the plaintiff’s use of its mark. See
Topp-Cola Co. v. CocaCola Co., 314 F.2d 124, 125 (2d Cir. 1963). A dispute before the TTAB coupled with other
factors could lead to a finding that the court has subject matter jurisdiction. Vina Casa Tamaya S.A. v. Oakville
Hills Cellar, Inc., 784 F. Supp. 2d 391, 395–96 (S.D.N.Y. 2011); see Classic Liquor Imps., Ltd. v. Spirits Int’l B.V.,
151 F. Supp. 3d 451, 457 (S.D.N.Y. 2015).

                                                           4
       Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 5 of 7




justiciable controversy would fall short.”). Accordingly, the Court agrees with Judge Fox’s

characterization of Plaintiffs’ argument.

       Because Plaintiffs alleged a long litigation history between the parties and cited caselaw

suggesting that this could warrant a finding of subject matter jurisdiction, Judge Fox determined

that Plaintiffs’ position was not frivolous. R&R at 25–27. In making this finding, Judge Fox

rejected Defendants’ contention that Plaintiffs were unreasonable in continuing with their case

despite receiving pre-motion letters from Defendants arguing that they did not have subject

matter jurisdiction. Def. Mem. at 11, ECF No. 139. Defendants now reiterate this same

argument. See Def. Obj. at 5–7. Defendants also claim that Judge Fox gave too much weight to

Plaintiffs’ contention that the parties’ prior litigation history could warrant a finding of subject

matter jurisdiction. Def. Obj. at 6. However, Judge Fox thoroughly analyzed Plaintiffs’ position

and found it “not legally unreasonable” because courts in this district have found that factors

other than an opposition to a TTAB application could confer subject matter jurisdiction. R&R at

26–27. Judge Fox also correctly found that Plaintiffs did not litigate this case unreasonably in

discovery practice, id. at 27–28, despite Defendants rearguing that they had. Compare Def.

Mem. at 5–6, 16, with Def. Obj. at 17–18. The Court finds no clear error in Judge Fox’s

conclusions on these issues. Wallace, 2014 WL 2854631, at *1 (“[W]hen a party . . . simply

reiterates his original arguments,” the court reviews the report and recommendation strictly for

clear error.). The Court agrees that Plaintiffs’ position was not meritless and that they did not

engage in unreasonable conduct.

       Judge Fox also found that Plaintiffs’ seemingly contradictory allegations and inconsistent

deposition testimony did not establish that their amended complaint was frivolous or that they

were fabricating jurisdiction. R&R at 27. Despite Judge Fox’s determination, Defendants again



                                                   5
        Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 6 of 7




claim that Plaintiffs’ allegations were unreasonable. Compare Def. Mem. at 4, 6–7, with Def.

Obj. at 7–8, and Def. Obj. at 16–17. Defendants also reiterate their earlier contention that

Plaintiffs attempted to manufacture jurisdiction with these purportedly false claims. Compare

Def. Mem. at 12–16, with Def. Obj. at 9. However, Judge Fox thoroughly analyzed Plaintiffs’

allegations and Defendants’ arguments in reaching his conclusion. R&R at 5–6, 27. Again, the

Court finds no clear error in Judge Fox’s determination. Wallace, 2014 WL 2854631, at *1.

        Defendants argue again that, in not inferring Plaintiffs’ allegedly bad faith motivation in

bringing suit from circumstantial evidence, Judge Fox committed legal error. Compare Def.

Mem. at 18, with Def. Obj. at 10–11. However, Judge Fox scrutinized the record and found “that

the parties have a long history of litigation, as well as a history of accusing one another of

improper conduct and harassment” and that Defendants’ circumstantial evidence was “self-

serving and uncorroborated.” R&R at 29. 3 The Court agrees with Judge Fox’s determination.

        Defendants further misinterpret Judge Fox’s recommendation. Defendants object to

Judge Fox acknowledging the “long and hard-fought history of litigation between the parties,”

R&R at 25, because Plaintiffs initiated the most recent suit between the parties, Def. Obj. at 7.

Plaintiffs clearly allege lawsuits initiated by both parties from 1999 until 2016, Compl. ¶ 26,

ECF No. 26, so this Court finds no error in Judge Fox’s characterization of the parties’

adversarial history. Defendants further misinterpret Judge Fox’s recommendation when they

argue that he improperly rejected their allegation that Plaintiffs fabricated facts on the basis that

the Court did not make findings on the issue. Def. Obj. at 7. Judge Fox notes, however, that

because the Court never considered the issue of fabrication, Plaintiffs could not have concealed




3
 Defendants mischaracterize Judge Fox’s recommendation when they argue that he overlooked that Plaintiffs
moved to dismiss Defendants’ appeal in a different case. See Def. Obj. at 12; R&R at 7, 29.

                                                       6
          Case 1:19-cv-02776-AT-KNF Document 168 Filed 01/13/21 Page 7 of 7




it. R&R 27–28. The Court finds no clear error in Judge Fox’s findings. Bailey, 2014 WL

2855041, at *1.

           Because Judge Fox found that this case was not exceptional, attorney’s fees were not

warranted. R&R at 29–30. Defendants object to this finding, stating that they “are entitled to be

compensated for the six-figure sum” spent litigating. Def. Obj. at 15, 18–19. Because

Defendants make “conclusory or general objections,” the Court reviews the objection for clear

error and finds none. Wallace, 2014 WL 2854631, at *1.

                                                  CONCLUSION

           The Court has reviewed de novo those portions of the R&R to which Defendants properly

objected and has reviewed the remainder of the R&R for clear error. 4 For the reasons stated

above, the Court ADOPTS the R&R in its entirety, and Defendants’ motion for attorney’s fees

and costs is DENIED.

           The Clerk of Court is directed to close this case.

           SO ORDERED.

Dated: January 13, 2021
       New York, New York




4
    To the extent not discussed above, the Court finds no clear error in the unchallenged portions of the R&R.

                                                            7
